Citation Nr: 0834747	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Evaluation of right acromioclavicular joint bursitis and 
arthritis, with radiculopathy, currently evaluated as 40 
percent disabling. 

2.  Entitlement an evaluation in excess of 20 percent for 
traumatic arthritis and degenerative disc disease (DDD) of 
the cervical spine. 

3.  Entitlement an evaluation in excess of 10 percent for 
headaches, residuals of whiplash injury.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 24, 1981 to July 
23, 1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision, by the San Diego, California, Regional Office (RO), 
which granted service connection for right acromioclavicular 
joint bursitis and arthritis and assigned a 10 percent 
disability rating, effective October 20, 2003; that rating 
action denied the claims for a rating in excess of 20 percent 
for traumatic arthritis and degenerative disc disease of the 
cervical spine, and a rating in excess of 10 percent for 
headaches, residuals of whiplash injury.  The veteran 
perfected an appeal to that decision.  Thereafter, in a 
December 2005 rating action, the Denver, Colorado, RO 
increased the evaluation for right acromioclavicular joint 
bursitis and arthritis, with radiculopathy, from 10 percent 
to 40 percent, effective October 20, 2003.  Since this is not 
the highest possible rating available under the rating 
schedule for this disability, and the veteran has not 
indicated that she is content with this rating, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

By a rating action in April 2008, the RO denied the veteran's 
claims of entitlement to service connection for degenerative 
disk and degenerative joint disease of the lumbar spine, 
entitlement to TDIU, and entitlement to special monthly 
compensation based on aid and attendance/housebound status.  
On April 23, 2008, he was notified of that decision, as well 
as his appellate rights.  A notice of disagreement with that 
determination was received in May 2008, and a statement of 
the case was issued in July 2008.  Although he has not 
responded to the SOC, the Board notes that the appellate 
period remains open until April 23, 2009.  Accordingly, the 
Board has no jurisdiction over those issues, and they will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 2002 
and Supp. 2007); 38 C.F.R. § 20.101 (2007).  


FINDINGS OF FACT

1.  The veteran is right handed and his right shoulder 
disorder, radiculopathy in the right upper extremity with 
acromioclavicular (AC) joint bursitis and arthritis, is 
manifested by severe pain, limitation of motion, weakness, 
decreased sensation in the right upper extremity, and 
instability.  There is no showing of ankylosis, fibrous 
union, nonunion or loss of the humeral head.  

2.  Neuropathy of the radicular nerve is no more than 
moderately severe.  

3.  Cervical spine flexion is functionally better than 15 
degrees.  

4.  The veteran has headaches due to head trauma, and she 
does not have a diagnosis of multi-infarct dementia.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for right acromioclavicular joint bursitis and arthritis, 
with radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5200, 5201, 5202, 5203, 8513 (2007).  

2.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis and degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242, 5243 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for headaches, residuals of whiplash injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 
(DCs) 8045-9304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in February 2004, October 2004, and December 
2004 from the RO to the veteran which was issued prior to the 
RO decision in April 2005.  Additional letters were issued in 
August 2005, March 2006, and November 2007.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations March 2006 and 
December 2007.  In addition, the December 2005 SOC, April 
2008 SSOC, and July 2008 SSOC provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided supplemental statements of 
the case (SSOCs) in September 2005, December 2006, March 
2007, and February 2008, which reviewed and considered all 
evidence of record.  Therefore, the veteran has been provided 
with all necessary notice regarding his claims.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Regardless, the 
veteran is able to report and understand the elements of the 
disability.  Therefore, Vazquez-Flores is of limited 
applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation right 
acromioclavicular joint bursitis and arthritis, and increased 
ratings for traumatic arthritis and DDD of the cervical 
spine, and increased rating for headaches, residuals of 
whiplash, given that he has been provided all the criteria 
necessary for establishing higher evaluations, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that there 
has essential fairness.  


II.  Factual background.

By a rating action in October 2001, the RO granted service 
connection for traumatic arthritis and degenerative disc 
disease of the cervical spine, evaluated as 0 percent 
disabling, effective January 12, 2001.  Subsequently, in a 
September 2002 rating decision, the RO increased the 
evaluation for the cervical spine disorder from 0 percent to 
20 percent, effective January 12, 2001; at that time, the RO 
also granted service connection for headaches, residual of 
whiplash injury, evaluated as 10 percent disabling.  

The veteran's claim for increased ratings for his cervical 
spine disorder and headaches, as well as a claim for service 
connection for a right shoulder disorder secondary to the 
cervical spine disorder (VA Form 21-4138), was received in 
December 2003.  Submitted in support of her claim were VA 
progress notes.  In September 2002, the veteran was seen for 
complaints of pain in the neck and upper back; she was issued 
over the door cervical traction with instruction on use.  The 
veteran was seen for physical therapy in October 2003; at 
that time, she indicated that she was having a lot of neck 
pain and, then, she developed a sharp stinging pain that 
turned into a burning sensation in the center of her chest 
and straight to her back.  She was referred to the clinic to 
assess neck pain.  Right shoulder abduction and flexion to 95 
degrees, then painful.  She was very guarded with the right 
upper extremity.  Cervical range of motion was within normal 
limits, but she had pain with rotation to the right.  She had 
increased tightness on the right side of the thoracic and 
cervical spine.  The assessment was possible anterior chest 
strain vs. rotator cuff; cervical range of motion pain free; 
and, range of motion in the right shoulder increased to 25 
degrees for flexion and abduction to increased function use 
of the right upper extremity.  

An x-ray study of the cervical spine, conducted in January 
2004, revealed increased tenderness at the neck and upper 
traps; range of motion in the right shoulder was functional 
but painful.  She was going to aquatic therapy for her 
shoulder, back and neck.  

Report of an MRI of the cervical spine, performed in April 
2004, revealed central disc protrusion at C5-6 effacing the 
thecal sac and resulting in mild spinal stenosis; and 
associated moderate neural foraminal narrowing on the right.  

During a physical therapy session in August 2004, the veteran 
indicated that she had two days where she could hardly stand 
the neck pain; she stated that she tried stretching and 
exercising, but it wouldn't let up.  The assessment was 
moderate tightness on the right side vs. limited tolerance to 
cervical extension and rotation but relief after session.  

Of record is a statement from the veteran's chiropractor, B. 
L., indicating that she reported to the office on November 5, 
2004, with complaints of low back pain and right shoulder 
pain that was constant and severe at times.  It was noted 
that the shoulder pain caused numbness and tingling down her 
right arm; she stated that both conditions impaired her 
everyday life.  On examination, her right shoulder had 
decreased range of motion in all directions, and she had 
thoracic subluxations and rib subluxations complicating the 
arthritis in the shoulder.  

The veteran was afforded a VA compensation examination in 
December 2004, at which time she described her neck as being 
painful on a daily basis with restricted motion, popping and 
grinding noted in the cervical area.  She reported some 
neurologic symptoms, tingling and numbness radiating down the 
right arm into the hand.  She stated that she had a lot of 
headaches, stiffness and soreness in the neck.  She also 
reported fatigability and weakness in her neck, as well as 
flare-ups of pain when she is more active.  She was not using 
a neck brace; she used no assistive devices for ambulation.  
It was noted that her neck condition does not affect her 
usual occupation because she is not working.  The condition 
does not affect her activities of daily living in that she 
cannot use the neck for regular activities as she ordinarily 
would if she was not in pain.  The veteran also reported pain 
in the right shoulder, with decreased abilities to raise the 
shoulder and night pain as her main complaints.  The veteran 
described her shoulder symptoms as a burning pain anteriorly 
in the shoulder; she had some night pain and difficulty 
sleeping on the right side.  Her work is not affected by the 
right shoulder since she does not work.  She reported flare-
ups of pain when she is more active; she also reported some 
fatigability and weakness in the shoulder.  

Examination of the cervical spine showed mild loss of the 
cervical lordosis.  Range of motion in the cervical spine 
revealed forward flexion to 45 degrees, extension to 30 
degrees, and rotation to 60 degrees, bilaterally.  Lateral 
bending was 40 degrees to the right and 50 degrees to the 
left.  There was increased pain with any resisted motion and 
there was mild incoordination in motion, as well as mild 
fatigability and increased pain.  Pain was seen in repetitive 
flexion and extension of the cervical spine.  

Examination of the shoulder showed a painful arch of motion.  
She was able to elevate to 170 degrees (flexion), abduction 
was to 160 degrees, extension was to 50 degrees, external 
rotation was to 60 degrees, and internal rotation was to 50 
degrees.  All motion was painful.  There was mild tenderness 
over the AC joint, but no prominence.  There was mild 
positive impingement sign.  There was no deltoid or spinatus 
atrophy.  There was no weakness in abduction or external 
rotation.  There was a negative drop arm sign.  No signs of 
instability were present.  There was mildly increased pain 
with resisted motion and there was mild fatigability and 
weakness seen with repetitive stress testing of the strength 
and stress testing of the joint.  There was mild 
incoordination in the motion noted.  The pertinent diagnoses 
were posttraumatic degenerative arthritis and degenerative 
disc disease, cervical spine; and bursitis and 
acromioclavicular (AC) joint arthritis right shoulder.  The 
examiner stated that he would assign an additional 10 degree 
range of motion loss in the flexion of the cervical spine for 
Deluca; however, he would not assign any additional range of 
motion loss for Deluca issues.  He opined that the shoulder 
condition was directly caused or aggravated by the cervical 
spine disorder.  

A neurological examination was also conducted in December 
2004.  At that time, the veteran indicated that her neck pain 
developed into headaches.  She stated that they begin in the 
right side of her neck which feels very tight and then it 
radiates into the vertex, and she gets a band like headache.  
She did not report any visual symptoms.  The veteran reported 
getting nauseated, although this has been complicated by the 
treatment for her cancer.  She indicated that she has the 
headaches on a frequent basis, virtually daily.  She reported 
stiffness in the right shoulder, and wide-spread spasm in her 
right shoulder and neck.  

The veteran was alert and cooperative, although she showed a 
lot of pain behavior, moving very slowly up and down the 
hallway.  Cranial nerves, discs were flat, fields were full, 
and fundi normal.  Extraocular movements were full without 
diplopia or nysagmus.  Facial movement and sensation were 
symmetrical.  Tongue and palate midline and shoulder shrug 
symmetrical.  On motor examination, her movements were very 
slow.  She moved stiffly and moved very slowly down the 
hallway.  There was no atrophy in her hands or arms.  She was 
obese.  Her tone was normal and there was no drift of the 
outstretched arm.  She had a fair amount of give-way weakness 
in the right arm, complaining of pain, even when pushed on 
her first finger or her thumb.  Coordination, rapid movements 
of the fingers and finger to the nose were performed more 
slowly with the right arm than the left but there was no 
ataxia.  She was able to tandem walk and the standing Romberg 
was positive with moderate weaving, forward to back and she 
stepped out.  Sensory examination showed decrease in the 
middle finger of both hands.  She reported dysesthesia with 
the rolling wheel and decrease with light touch.  Reflexes 
were 2+, biceps, brachial radialis and triceps 2+ at the 
knees and ankles and both toes were downgoing.  The pertinent 
diagnoses were cervical degenerative joint disease; the 
examiner stated that the numbness and radiating pain were as 
likely as not a result of the veteran's cervical spine disc 
disease.  She also reported a diagnosis of muscle contraction 
headaches secondary to degenerative joint disease of the 
cervical spine disability.  

VA progress notes, dated from December 2004 through November 
2005, show that the veteran received treatment for complaints 
of pain in the neck and right shoulder.  

Of record is a statement from the veteran's neighbor, N.C., 
dated in January 2005, attesting to the severity of her 
disabilities.  N.C. indicated that she has been the veteran's 
neighbor since July 2003; and, during their visits, she was 
able to observe more closely the chronic pain that she 
suffers as a result of her disabilities.  N.C. also noted 
that she has become aware that the veteran suffers from 
frequent debilitating migraines that keep her bedridden until 
the pain is alleviated.  

In December 2005, the veteran was seen in consultation for 
pain management regarding neck pain, right arm weakness, 
headaches, and paresthesias in the right arm.  It was noted 
that she had a neck MRI that showed a C5/6 disc protrusion.  
It was reported that her headaches are chronic in nature, 
occur each time her medications wear off, are not positional, 
are accompanied by no nausea or vomiting, and have no 
paroxysmal warning signs.  It was also reported that her neck 
pain is paraspinal, bilateral, worse on the left, accompanied 
by radiation down the right arm, and she noted intermittent 
right hand paresthesias.  The veteran reported that her arm 
recently became weak, but acknowledged that she is limited by 
pain in the shoulder and neck.  On examination, motor 
strength was 5/5 throughout with marked limitation in the 
upper extremities bilaterally by pain; she had normal tone 
throughout but no atrophy.  There were parasthesias in the 
middle 2 fingers of the right hand, no objective sensory loss 
in the upper extremity.  She had marked paraspinal tenderness 
to palpation.  She had decreased range of motion in the 
shoulders secondary to muscle spasm and pain.  An MRI of the 
cervical spine showed a C5/6 disc protrusion posteriorly; 
there was no cord compression or cord signal change.  Her 
neural foramina were within normal limits with no signs of 
nerve root compression.  The impression was musculoskeletal 
pain.  It was noted that she also had rebound headaches, 
likely from chronic analgesic use.  She had no evidence of 
radiculopathy or myelopathy.  

On the occasion of another VA examination in March 2006, the 
veteran complained of stiffness of the right shoulder and had 
tingly sensation going down the right arm, with numbness of 
the right hand, all the time since the past 2-3 years.  The 
veteran reported constant shoulder pain, especially with 
lifting.  The veteran indicated that, when she sleeps the 
wrong way, she experiences pain in the right shoulder and the 
neck.  She was given a TENS unit in 2000, which she uses 3 
times a week for about 20 minutes at a time, and it seems to 
decrease the pain.  During flare-ups and following repeated 
use, she complained of decreased motion of the right 
shoulder, due to pain.  The veteran indicated that she is 
unable to do house chores as a result of her shoulder pain.  
The veteran reported problems with constant neck pain since 
1982.  The veteran indicated that, since about 1985, the neck 
pain flares up 3-4 times a week and may last for about 2 
hours at a time.  The veteran indicated that, for the past 12 
months, she had at least 12 to 15 incapacitating episodes of 
neck pain that requires her to stay in bed at least 24 hours, 
but she had not had physician prescribed bed rest.  The neck 
pain is increased by sitting with the neck brace for more 
than 30 minutes and doing computer work, lying down n a sofa 
with a certain angle, and she avoids bending.  Following 
repeated use, she experiences decreased motion and stiffness 
of the neck additionally limited by pain.  She denied 
fatigue, impaired entrance, or weakened movements.  

Examination of the cervical spine showed mild spasms and 
tenderness at the back of the head.  Forward flexion was to 
30 degrees with pain at the mid and low back, and lateral 
bending left and right 30 degrees with pain.  Extension was 
to 28 degrees with pain on the right and left side of the 
neck.  Right and left rotation was to 30 degrees, with the 
pain and pulling sensation in the neck and lower back.  
Following repeated testing, the veteran evidenced painful 
motion, with no fatigue, no impaired endurance, and no 
weakened movements noted.  The right shoulder showed no 
tenderness, and no spasms were noted.  Active range of motion 
was "7-8" degrees in elevation with pain at the end of 
motion.  Abduction was 85 degrees with pain at the end of 
motion.  Internal rotation was 53 degrees, with pain at the 
end of motion.  External rotation was 50 degrees, with pain 
at the end of the motion.  Following repeated testing and 
with use of the 5-pound weight, the veteran was not able to 
do abduction and elevation because of painful motion and some 
impaired endurance.  No weakened movements were noted.  The 
same range of motion was noted as above.  The examiner stated 
that, without resorting to speculation, additional losses of 
range of motion to the right shoulder, the cervical spine and 
the lumbosacral spine cannot be estimated due to painful 
motion, fatigue, impaired endurance following repeated use or 
during active flares.  The final diagnoses were right 
shoulder with acromioclavicular joint bursitis, with limited 
motion; and cervical spine with degenerative disc disease and 
traumatic arthritis, with limited motion.  

The veteran was afforded another VA examination in December 
2007.  She reported being a medical assistant; however, the 
last time she worked in 1991.  The veteran reported constant 
pain in her neck since the injury in service; she stated that 
sitting for prolonged periods of time trigger the neck pain 
and almost any movement.  The veteran indicated that she had 
flare-ups is she sits the wrong way, if she leans over or if 
she is active especially with her arms.  She complained of 
numbness all the time that is affecting the right arm and 
hand.  Initially, she had paresthesias of the middle 2 
fingers but now it seems to affect the whole hand.  The pain 
had a grade level of 8/10 and continuous.  The veteran 
indicated that she is not able to work because of the neck 
pain and associated severe headaches.  She has been using a 
cane in the left hand for the past 5 years.  For the past 12 
months, she did not have an incapacitating episode of neck 
pain that required a physician ordered bedrest but because of 
the pain, she goes in and out of the bed.  Dressing and 
undressing needs assistance.  The veteran is undergoing 
physical therapy for her back since 2004.  She was treated 
with TENS unit and a lot of pain medications; she does not 
wear a neck brace and/or an arm brace.  She reported dropping 
things.  The veteran also complained of chronic headaches; 
this has been a problem associated with the neck pain for the 
past 20 years.  The veteran indicated that she is unable to 
work because of the severe headaches.  The headaches are 
chronic in nature and now occurred each time that her 
medications wore off.  She noted that they were not 
positional, sometimes associated with nausea and vomiting.  
It was noted that the headaches were usually located at the 
back of the head and the neck, and they may last until she 
takes the medication and usually recurs.  There was no loss 
of consciousness, no paralysis, and no convulsion reported.  

On examination, the veteran had some straightening of the 
cervical lorsosis.  There was mild to moderate tenderness of 
the cervical paraspinal muscles.  Active range of motion was 
limited associated with pain, grimacing, and tearful eyes on 
active range of motion as follows: forward flexion was 20 
degrees, extension was 25 degrees, lateral bending was 28 
degrees to the right and 22 degrees to the left, and rotation 
was 20 degrees, bilaterally with pain.  Following 3 
repetitions, the veteran was very careful and complained of 
severe pain with the same range of motion as noted, and this 
is mainly due to painful motion.  She did not mention any 
fatigue or impaired endurance.  Elevation was 105 degrees 
with pain during the motion; abduction was 85 degrees with 
pain during the motion; external rotation was 70 degrees with 
pain at the end of the motion; and internal rotation was 80 
degrees with pain at the end of the motion.  The veteran was 
not able to do repetition with the use of the 5 pounds 
weight.  She was able to do 1-2 repetition using 2 pounds 
weight with severe pain and grimacing and crying.  The same 
ranges of motion were noted as above, mainly because of the 
pain.  She did not mention any fatigue or weakened movement 
but complaining mainly of pain.  She had a lot of giveaway 
weakness with incomplete effort mainly because of the pain on 
testing the strength and motion of the upper extremities, 
elbows, and wrists.  On making a fist, she can do it.  Grip 
strength was also with evident giveaway weakness and 
grimacing on the right more than the left.  Deep tendon 
reflexes are equal 2+ on biceps, triceps, knee jerks, and 
ankle jerks.  There is a decreased sensation to pinprick from 
the right and left ankle to the foot.  The examiner noted 
that "the whole right arm is decreased to pinprick," and 
the veteran claimed numbness in the arm.  The whole hand is 
also noted to be numb per her report.  The pertinent 
diagnoses were right shoulder with acromioclavicular joint 
bursitis and limited motion.  Current x-ray did show normal 
mineral density; no fracture or dislocation was seen.  
Cervical spine with degenerative disk disease, degenerative 
joint disease, and limited motion.  Chronic headaches, most 
likely related to the degenerative disk disease of the 
cervical spine.  


III.  Legal Analysis-Higher Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2007).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2007).  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's right shoulder disability 
has not changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Higher Evaluation-Right AC bursitis and arthritis, with 
radiculopathy.

The veteran's right shoulder disability has been evaluated 
under Diagnostic Codes 5010-8513.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  

5003 Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups 10 Note (1): The 20 pct and 
10 pct ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion. Note 
(2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

The veteran's right shoulder disorder is currently rated as 
40 percent disabling under Diagnostic Code 8513.  Under that 
Code, a 40 percent evaluation is assigned for moderate 
incomplete paralysis.  Severe incomplete paralysis warrants a 
70 percent evaluation.  With complete paralysis of all 
radicular groups in the major extremity, a 90 percent 
evaluation is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 
8513.  The record indicates that the veteran is right hand 
dominant; therefore, the right shoulder is considered the 
major upper extremity.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.  

The shoulder disorder may also be rated under the following 
diagnostic codes.  

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent disabling for the major 
upper extremity.  Intermediate ankylosis, between favorable 
and unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
50 percent rating.  

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A 50 percent rating is 
granted for fibrous union of the major arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm; and an 80 percent rating is granted for loss of 
head of (flail shoulder) the major arm.  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2007).  

Analysis

Generally, limitation of motion and neurological symptoms are 
to be rated separately.  However, in this case, the specific 
provisions of diagnostic code 8513 contemplate both the 
neurological manifestations and limitation of motion in the 
joint.  Therefore, separately rating the neurologic deficits 
caused by the right shoulder under code 8513, and awarding 
additional compensation for limitation of motion in the right 
shoulder would constitute pyramiding, which is prohibited by 
regulation.  38 C.F.R. § 4.14 (2007); See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

After review of the evidence of record, the Board finds that 
an evaluation in excess of 40 percent is not warranted using 
all rating criteria for disabilities of the shoulder.  As 
noted above, in order to warrant a 70 percent rating for 
neuropathy of the right AC joint, the veteran must have 
severe incomplete paralysis of the radicular groups.  Upon 
review of the evidentiary record, the Board finds that severe 
paralysis in the right shoulder joint is not shown.  A 
neurological consultation report in December 2005 noted 5/5 
strength throughout the upper extremities; she had normal 
tone and no atrophy.  Moreover, no objective sensory loss was 
noted in the upper extremities.  VA evaluations performed in 
March 2006 and December 2007 revealed complaints of a tingly 
sensation down the right arm and numbness of the right hand; 
however, the March 2006 neurologic examination noted normal 
strength in upper extremities; there was no clear or focal 
neurological deficit in the right arm.  

In light of the above clinical findings, the Board finds that 
this evidence is not sufficient to show complete paralysis of 
a singular radicular group or severe paralysis of all the 
radicular groups; the neuropathy in the right 
acromioclavicular joint in no more than moderate.  Thus, a 
disability rating in excess of 40 percent for neuropathy in 
the right AC joint is not warranted.  

The Board notes that an evaluation in excess of 40 percent 
using 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007) requires 
ankylosis of the scapulohumeral articulation.  The evidence 
of record includes VA as well as private treatment reports, 
dated from April 2002 to January 2008, and VA examinations 
dated in December 2004, March 2006, and December 2007, which 
note movement of the joint.  None of the medical evidence of 
record makes a finding that the veteran has ankylosis of the 
right shoulder joint.  Therefore, an evaluation in excess of 
40 percent is not available using 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2007).  

Further, evaluating the veteran's right shoulder disability 
using 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007), the 
veteran's disability would not warrant an evaluation in 
excess of 40 percent because she is not found to have fibrous 
union, nonunion, or loss of the head of the humerus.  In this 
regard, the medical evidence of record does not reveal such 
findings.  Rather, an X-ray study of the right shoulder, 
dated in March 2006, shows the AC joint to be normal.  The 
glenohumeral joint appeared normal.  No fracture or 
dislocation was seen.  The December 2004 VA examination was 
bursitis and AC joint arthritis of the right shoulder.  There 
was mild tenderness over the AC joint, but no prominence.  No 
signs of instability were present.  There was mildly 
increased pain with resisted motion and there was mild 
fatigability and weakness seen to repetitive stress testing 
of the strength and stress testing of the joint.  The March 
2006 VA examination noted limited motion in the right 
shoulder; the examiner noted that, following repeated testing 
and with use of the 5 pound weight, the veteran was unable to 
do abduction and elevation because of painful motion and some 
impaired endurance.  No weakened movements was noted.  
Finally, the December 2007 VA examiner noted that the veteran 
was not able to do repetition with the use of the 5 pounds 
weight; she was able to do 1-2 repetition using 2 pounds 
weight with severe pain and grimacing and crying.  The 
pertinent diagnosis was right shoulder with acromioclavicular 
joint bursitis and limited motion; no fracture or dislocation 
and is reported as normal.  Hence, she was not found to have 
fibrous union, nonunion, or loss of head of the humerus.  

While the above clinical findings show a decrease in the 
limitation of motion of the right shoulder, the veteran 
retains functional use of the shoulder, which is decreased on 
motion after repeated use; however, she is still able to move 
her arms.  In conclusion, the right shoulder impairment does 
not meet the criteria for a higher rating based on limitation 
of motion of the joint.  And, entitlement to an evaluation in 
excess of 40 percent for the service-connected right AC joint 
bursitis and arthritis with radiculopathy is not warranted.  
The preponderance of the evidence is against the claim.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  However, in this case, absent 
ankylosis of the joint, the veteran is in receipt to the 
highest rating granted for limitation of motion of the 
shoulder.  

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has neither required frequent periods of hospitalization for 
his right shoulder disability, nor has it interfered with his 
employment.  As such, the Board does note that the December 
2007 VA examiner found that the veteran's employment 
activities are somewhat limited by chronic pain; however, the 
record does not show that the veteran has lost any work 
because of her disability or that he cannot work because of 
the right shoulder disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this issue for extra-
schedular consideration is not in order  

B.  I/R for traumatic arthritis and DDD of the cervical 
spine.

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  The veteran's instant request for 
higher rating was received in May 2004.  The General rating 
formula therefore applies to the entire period under appeal.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code. General 
Rating Formula, Note (1).  

Intervertebral disc syndrome (IVDS) is rated either under the 
General Rating Formula or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243).  

As noted, the veteran has not had documented incapacitating 
episodes of IVDS associated with the cervical spine, and the 
General Rating Formula accordingly applies.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the cervical 
spine are as follows.

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
the height.

A rating of 20 percent is assigned for forward motion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  

A rating of 40 percent is assigned for unfavorable ankylosis 
of the entire cervical spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right later rotation is zero to 80 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 340 degrees.  General Rating Formula, 
Note (2).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Reviewing the evidence of record, under the spinal disorder 
rating criteria, the Board finds that the preponderance of 
the evidence is against a rating in excess of 20 percent for 
the cervical spine disorder.  Although the veteran has 
consistently demonstrated loss of range of motion of the 
cervical spine, the evidence of record shows that forward 
flexion of the cervical spine is not functionally limited to 
15 degrees or less and favorable ankylosis of the entire 
cervical spine was clearly not demonstrated.  Significantly, 
on the occasion of the most recent VA examination in December 
2007, forward flexion in the cervical spine was 20 degrees.  
The examiner stated that, following repetitive movements, the 
veteran had the same range of motion although she complained 
of severe pain.  The veteran is service connected for disc 
disease in the cervical spine; nonetheless, a disability 
evaluation in excess of 20 percent would be inappropriate.  

The evidence most favorable to the veteran shows that she has 
flexion of the cervical spine to 20 degrees, and that the 
combined range of motion is, at worst, 135 degrees.  In order 
to warrant a higher evaluation, the disability must 
approximate the functional equivalent of limitation of 
forward flexion to 15 degrees or less.  See DeLuca, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007).  In this case, neither the 
objective nor subjective evidence suggests the presence of 
the functional equivalent of forward flexion limited to 15 
degrees or less.  Her remaining functional use of the 
cervical spine has not approximated the functional 
restriction to forward flexion of 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  Rather, 
although the veteran has pain on motion, she retains 
functional use at 20 degrees of flexion in the cervical 
spine.  In light of the above discussion, the Board concludes 
that a rating in excess of 20 percent for degenerative disc 
disease of the cervical spine is not warranted pursuant to 
the criteria for evaluating disabilities of the spine.  

With regard to the Deluca factors, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
During the December 2007 VA examination, the veteran reported 
that she needed assistance dressing and undressing; she also 
reported needing help climbing 3 steps.  She stated that she 
drops things, and her writing is largely illegible.  During 
that examination, the examiner noted that during the previous 
12-month period, the veteran had not had any episodes of 
incapacitation or been prescribed bed rest.  

Finally, the Board finds that in this case, the disability 
picture is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service- 
connected lumbar spine or cervical spine alone, or together, 
have resulted either in frequent hospitalizations or caused 
marked interference in her employment.  At the December 2007 
VA examination, the veteran indicated that she was not able 
to work because of the neck pain; it was noted that the 
veteran's employment activities were somewhat limited due to 
chronic pain.  The current schedular ratings amply compensate 
the veteran for her disability due to her cervical spine 
disorder.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

C.  I/R-Headaches, residuals of whiplash injury.

The veteran was granted service connection for headaches, 
residuals of whiplash injury, and assigned a 10 percent 
disability rating in a September 2002 rating decision.  It 
was determined that the veteran suffered a whiplash injury in 
a motor vehicle accident during service, which resulted in a 
mild concussion with headaches.  It was noted that a 10 
percent rating was assigned for subjective complaints such as 
headaches, dizziness, and insomnia, which are symptomatic of 
brain trauma.  

Residuals of a head injury are rated under Diagnostic Code 
8045.  Under Diagnostic Code 8045, pertaining to brain 
disease due to trauma, purely neurologic disabilities are to 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board notes that the VA Rating Schedule that addresses 
organic diseases of the central nervous system, residuals of 
traumatic brain injury, was revised and will be effective 
October 23, 2008, See 73 Fed. Reg. 54693 (September 23, 
2008).  This case predates the regulatory change; as such, 
the regulatory change in inapplicable and does not impact the 
outcome of this appeal.  

Upon review of the evidentiary record, there are no objective 
findings of neurological disabilities such as facial nerve 
paralysis, hemiplegia, or seizures.  The veteran has 
subjective complaints such as headaches and dizziness, which 
are contemplated by the current evaluation.  As noted above, 
the provisions of Diagnostic Code 8045 govern this situation.  
However, there is no evidence whatsoever contained in the 
record on appeal of multi-infarct dementia associated with 
brain trauma during service.  Based on the foregoing, the 
Board finds that entitlement to an evaluation in excess of 10 
percent for her headaches has not been shown.  In this case, 
the veteran is receiving the maximum 10 percent evaluation 
available under Diagnostic Code 8045.  

Without a diagnosis of diagnosis of multi-infarct dementia 
associated with brain trauma, an evaluation in excess of 10 
percent is not authorized by the regulations.  

Based upon the above findings, the provisions of Diagnostic 
Code 8045 operate to preclude the assignment of a rating in 
excess of 10 percent for the veteran's disability.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West Supp 2007); 38 C.F.R. 
§ 3.102 (2007).  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's distinct 
manifestations of her headaches, result in so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluations on an extra-schedular basis.  
Significantly, the disability has not been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
right acromioclavicular joint bursitis and arthritis, with 
radiculopathy, is denied.  

Entitlement an evaluation in excess of 20 percent for 
traumatic arthritis and degenerative disc disease (DDD) of 
the cervical spine, is denied.  

Entitlement an evaluation in excess of 10 percent for 
headaches, residuals of whiplash injury, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


